  Case 2:21-cv-00311-JS Document 4 Filed 02/12/21 Page 1 of 4 PageID #: 61



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
YUHURA McCRAY,
                    Petitioner,

           -against-                               ORDER
                                                   21-CV-0311 (JS)
DONITA McINTOSH,

                    Respondent.
----------------------------------X
APPEARANCES
For Petitioner:     Yuhura McCray, Pro Se
                    18-A-1791
                    Bare Hill Correctional Facility
                    Caller Box 20
                    181 Brand Road
                    Malone, New York 1295


For Respondent:        No Appearance


SEYBERT, District Judge:

     On January 14, 2021, Petitioner Yuhura McCray (“Petitioner”)

filed a petition, pro se, for habeas corpus relief pursuant to 28

U.S.C. § 2254 (see ECF No. 1), but did not pay the required five-

dollar ($5.00) filing fee. (See Case Docket, in toto.) Therefore,

on January 19, 2021, a Notice of Deficiency (hereafter, “Notice”)

was issued, which advised Petitioner that he either needed to pay

the $5.00 filing fee or request to proceed in forma pauperis

(“IFP”).   (See Notice, ECF No. 2.)            The Notice concluded with the

warning:

           If you decide to proceed with your action you
           must return the enclosed papers [i.e., the IFP

                                 Page 1 of 4
  Case 2:21-cv-00311-JS Document 4 Filed 02/12/21 Page 2 of 4 PageID #: 62



           application] WITHIN 14 DAYS FROM THE DATE OF
           THIS NOTICE.    If you do not comply[,] your
           case will not proceed and may be dismissed for
           failure to prosecute.


(Notice (emphasis added).)        The Notice and IFP application were

mailed to Petitioner on January 20, 2021.

     To date, the Petitioner has not paid the $5.00 filing fee or

returned   the    IFP   application    requesting   that    he   be   granted

permission to proceed without paying the required filing fee. (See

Case Docket, in toto.)         Therefore, he remains in noncompliance

with Rule 3(a) of the Rules Governing Section 2254 Cases in the

United   States   District    Court   (hereafter,   “Rule    3(a)”),    which

states, in relevant part, that a Section 2254 petition:

           must be accompanied by : (1) the applicable
           filing fee, or    (2) a motion for leave to
           proceed in forma pauperis, the affidavit
           required by 28 U.S.C. § 1915, and a
           certificate   from   the    warden or    other
           appropriate   officer    of    the place    of
           confinement showing the amount of money or
           securities that the petitioner has in any
           account in the institution.
Rule 3(a) (emphasis added).

     Before dismissing a matter on its own initiative, the Court

“must accord the parties fair notice and an opportunity to present

their positions.”       Day v. McDonough, 547 U.S. 198, 210 (2006); see

also Acosta v. Artuz, 221 F.3d 117, 124 (2d Cir. 2000) (“The long-

standing general rule is that a court may not dismiss an action

                                  Page 2 of 4
  Case 2:21-cv-00311-JS Document 4 Filed 02/12/21 Page 3 of 4 PageID #: 63



without providing the adversely affected party with notice and an

opportunity to be heard.”).        Here, Petitioner has already been

provided notice that his Petition may be dismissed for failure to

cure his deficiency of not paying the $5.00 filing fee or not

requesting to proceed IFP (in other words, the consequence for not

complying with Rule 3(a), the applicable procedural rule governing

Section 2254 petitions).     (See Notice.)     However, in consideration

of Petitioner’s pro se status and in an abundance of caution, the

Court affords Petitioner a final opportunity to correct this

shortcoming, especially as compliance with Rule 3(a) is mandatory.

     Accordingly, IT IS ORDERED that, by no later than March 12,

2021, Petitioner is either to:

     (1) pay the $5.00 filing fee; or

     (2) submit an IFP application (together with the required

     “certificate from the warden or other appropriate officer of

     the place of confinement showing the amount of money or

     securities that the petitioner has in any account in the

     institution” (Rule 3(a)).

PETITIONER IS ON NOTICE:     FAILURE TO TIMELY COMPLY WITH THIS ORDER

WILL RESULT IN HIS SECTION 2254 PETITION BEING DISMISSED without

prejudice.

     IT IS FURTHER ORDERED that the Clerk of Court is to:

     (1)   mail this Order to Petitioner at his address of record;


                                 Page 3 of 4
  Case 2:21-cv-00311-JS Document 4 Filed 02/12/21 Page 4 of 4 PageID #: 64



     (2)   include an IFP application with said mailing; and

     (3)   make the notation “LEGAL MAIL” on the mailing envelope.

                                          SO ORDERED.


                                          /s/_JOANNA SEYBERT    __
                                          Joanna Seybert, U.S.D.J.
Dated: February   12 , 2021
       Central Islip, New York




                                 Page 4 of 4
